                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

NEW PRIME, INC., d/b/a PRIME, INC., )
                                    )
            Plaintiff,              )
                                    )
        vs.                         )                 Case No. 6:19-cv-03236-MDH
                                    )
AMAZON TECHNOLOGIES, INC.,          )
et al.,                             )
                                    )
            Defendants.             )


                                              ORDER

       Before the Court is defendant Amazon’s Motion to Strike or Exclude. (Doc. 239). On

April 28, 2021, the Court conducted a telephone conference on the parties’ discovery dispute

relating    to   witnesses   disclosed   by   Prime    before   the   end   of   discovery    which

Amazon alleges are new and untimely. The Court heard oral argument and reviewed the parties’

submissions and after consideration of the record extended the discovery deadline for all parties

by 90 days to afford Amazon the opportunity to depose or follow up on the recently disclosed

witnesses. The Court also lifted the 10 deposition limit. After the Court entered its ruling, Amazon

filed its motion to strike reiterating its arguments regarding the additional depositions and

discovery issues. As referenced by Amazon, during the telephone conference the Court indicated

Amazon was free to file a motion on the issues raised during the telephone conference if it desired.

The motion has now been fully briefed and is ripe for review.

       Amazon’s motion moves the Court to strike or exclude 35 fact witnesses that it contends

have been untimely disclosed. Amazon’s motion states it “seeks relief not specifically addressed

by the Docket Order, as well as clarification regarding the scope of relief to be granted in response




           Case 6:19-cv-03236-MDH Document 250 Filed 05/28/21 Page 1 of 4
to Prime’s disclosure failure.” (Doc. 239). This Court does not find any relief sought in the

pending motion that was not previously raised by Amazon during the prior telephone conference

or the written submissions.1 Further, Amazon’s motion states it seeks clarification of the Court’s

Order. This motion was filed prior to the Court’s subsequent telephone conference with the parties

where the Court provided Amazon with what it believes was the requested clarification. (Docs.

241 and 242).2 The Court’s prior rulings denied Amazon’s request to strike Prime’s additional

witnesses, provided a 90 day extension of the discovery deadline for all parties, and allowed Prime

to designate an additional Rule 30(b)(6) witness as set forth in the prior Orders. It is clear from

the record and the subsequent telephone hearing that Amazon believed, for some reason unknown

to the Court, that the discovery deadline was only extended for Amazon. However, it should be

clear now that the discovery deadline extension applies to both parties – including discovery

regarding the witnesses recently identified by Amazon.

       Amazon’s argument, as previously heard by the Court but now set forth in 20 pages of

theatrical argument, is that Prime’s trademark infringement claims require it to prove that its

potential class of customers is likely to confuse Amazon’s PRIME-branded trailers with Prime’s

purported “Prime inc.” trademark. Amazon states that courts may consider actual confusion as

evidence of likelihood of confusion. The Court will not reiterate the lengthy arguments raised by

Amazon’s brief, but in essence Amazon argues it has somehow been prejudiced by the recent

disclosures of Prime regarding the confusion issue and witnesses to the same. Amazon argues the

previously disclosed Prime call logs are hearsay and should be excluded from evidence. It argues

Prime should not be allowed to identify witnesses late in the discovery process to substantiate the



1
  Amazon does move, for this first time, for all expenses associated with its motion and the
depositions to be paid by Prime. This request is denied.
2
  The hearing and subsequent Order occurred the day after Amazon filed its motion.
                                                2

        Case 6:19-cv-03236-MDH Document 250 Filed 05/28/21 Page 2 of 4
call logs. Amazon accuses Prime of “sandbagging” and throughout its brief uses numerous

generalities, charged language, and in this Court’s opinion outrageous comparisons that fall below

what the Court expects for the level of professionalism within the U.S. District Courts. The Court

further notes Amazon’s briefing attempts to belittle opposing counsel and Prime’s case in a manner

which neither enhances Amazon’s position nor makes its legal arguments (that have already been

presented to the Court and ruled upon) any more persuasive. What Amazon does not do in the

briefing is explain how any of this alleged prejudice is not addressed by the relief the Court

provided it by extending discovery and lifting the deposition limit.

       The Court has again reviewed the record before it and finds no evidence to support

exclusion of the witnesses. Amazon has long had knowledge of the call logs throughout this case

and the witnesses identified therein. Apparently, Amazon was hoping the call logs would be

excluded on a hearsay objection. It now moves the Court to strike the witnesses that may provide

the foundation for evidence to avoid its hearsay objection. Further, while the discovery deadline

was nearing the end, it had not yet closed when Prime disclosed the witnesses disclosed in the call

logs might be called as witnesses. The Court granted the 90 day extension of discovery for

Amazon to conduct additional depositions or discovery in order to avoid prejudice to Amazon.

Further, the record indicates Amazon has also supplemented its discovery disclosing two

additional witnesses shortly prior to the discovery deadline. All these disclosures were made prior

to the discovery deadline. Prime should be afforded the opportunity to depose or follow up on

these witnesses. To avoid any prejudice to any party the Court, in its broad discretion, granted an

additional 90 days for discovery to allow all parties to finalize discovery on these issues.

       The Court finds Amazon’s references to cases citing instances of disclosures after the

discovery deadline, or on issues never even raised during discovery, unpersuasive. The Court has



                                                  3

         Case 6:19-cv-03236-MDH Document 250 Filed 05/28/21 Page 3 of 4
broad discretion under Fed. R. Civ. P. 26. See e.g. Pavlik v. Cargill, Inc., 9 F.3d 710, 714 (8th Cir.

1993) (“The trial court has broad discretion to decide discovery motions and we will not disturb

such a ruling absent a gross abuse of discretion affecting the fundamental fairness of the trial.”).

Here, the witnesses Amazon seeks to exclude were disclosed prior to the discovery deadline and

as the Court has set forth herein the Court has granted relief in order to eliminate any prejudice for

the disclosures occurring near the end of the previous deadline.

       Here, Amazon cannot claim that they were “ambushed” by the confusion evidence now

being raised. The call logs include reference to most all of Prime’s witnesses and were identified

months ago. All those that are claimed to be “newly” disclosed were identified before discovery

closed – similar to Amazon’s supplemental disclosures prior to discovery closing. The Court

believes the additional period of time for discovery eliminates any alleged prejudice suffered by

either parties’ disclosure of witnesses late in the previous discovery period. The Court further

believes allowing the witnesses, and also providing additional time for discovery, including

possible depositions of the witnesses, is in the best interest of justice. The Court finds justice will

be served by the Court’s consideration of the testimony of these lately disclosed witnesses.

       Wherefore, for the reasons stated herein, Amazon’s Motion to Strike is DENIED. The

Court shall issue a subsequent Order regarding the remaining deadlines in this case consistent with

the Court’s prior Order. The Court’s Order extending the discovery deadlines for all parties by

90 days is effective from the date of this Order.



IT IS SO ORDERED.
DATED:         May 28, 2021
                                                          /s/ Douglas Harpool_______________
                                                        DOUGLAS HARPOOL
                                                        UNITED STATES DISTRICT JUDGE

                                                    4

         Case 6:19-cv-03236-MDH Document 250 Filed 05/28/21 Page 4 of 4
